SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 AMENDMENT NO. 5 Casey’s General Stores, Inc. (Name of Subject Company (Issuer)) Casey’s General Stores, Inc. (Names of Filing Persons (Issuer and Offeror)) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number of Class of Securities) William J. Walljasper Senior Vice President and Chief Financial Officer Casey’s General Stores, Inc. One Convenience Blvd. P.O. Box 3001 Ankeny, Iowa 50021-8045 Telephone: (515) 965-6100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s) Filing Statement) Copies to: Allen Finkelson, Esq. George F. Schoen, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, New York 10019 Telephone: (212) 474-1000 CALCULATION OF FILING FEE TRANSACTION VALUATION(1) AMOUNTOFFILINGFEE(2) (1) Estimated for purposes of calculating the filing fee only. This amount is based on the offer to purchase for not more than $500,000,000 in aggregate of up to 13,157,894 shares of common stock of Casey’s General Stores, Inc. (2) The amount of the filing fee, calculated in accordance with Rule 0-11(b) under the Securities Exchange Act of 1934, as amended, and Fee Rate Advisory #4 for fiscal year 2010, issued December 17, 2009, equals $71.30 per million of the value of the transaction. þ Check box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Filing Party: Casey’s General Stores, Inc. Form or Registration No.: Schedule TO-I Date Filed
